Citation Nr: 1120779	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  The issue now before the Board was remanded in October 2009 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2008; a transcript of that hearing is associated with the claims folder.


FINDING OF FACT

The competent and probative evidence fails to demonstrate that the Veteran incurred additional disability as a result of VA surgical treatment, hospital care, or medical treatment, to include failure to timely diagnose and treat a seizure disorder.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder is not established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that an October 2006 letter satisfied VA's duty to notify requirements.  See id.; see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, this notice was sent prior to the initial adjudication of the Veteran's claim in November 2006.  Thus, it was timely.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and obtaining an adequate VA examination and/or opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Relevant VA and non-VA treatment records are associated with the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Also of record is a March 2010 report of a VA examination obtained in conjunction with this appeal.  The examining physician's report reflects that the Veteran's claims file, including both private and VA treatment records, was reviewed in conjunction with the examination.  Additionally, the report provides an opinion as to whether VA's delay in diagnosing the Veteran with a seizure disorder fell outside the expected standard of care and resulted in additional disability that is adequately supported by the evidence of record.  The Board therefore concludes that the opinion is adequate for its determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board acknowledges the Veteran's accredited representative's assertion that VA failed in its duty to assist by not obtaining VA quality assurance reports from the VA Medical Center.  Moreover, the Board recognizes that it is bound to make "reasonable efforts" to request from the Veterans Health Administration (VHA) any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents.  VAOPGCPREC 1-2011 (Apr. 19, 2011).  However, it is not clear whether such reports or records ever existed in the instant case.  Regardless, the first mention of such records was in the January 2011 post-remand brief, more than three years after the Veteran's initial evaluation and diagnosis in 2005, and it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  Also, the Veteran's representative has not presented any convincing argument as to how quality assurance reports would be relevant to this case, and speculative development in the hopes that such records might possibly exist that are pertinent to the appeal is not contemplated under the duty to assist.

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate her claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded this appeal in October 2009.  The purpose of this remand was to obtain additional, outstanding VA treatment records for the period from January 2003 to December 2004 and to obtain a VA examination and opinion regarding whether VA's delay in diagnosing the Veteran with a seizure disorder fell outside the expected standard of care and resulted in additional disability that is adequately supported by the evidence of record.  Review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) obtained additional VA treatment records dated in 2003, 2004, and 2010.  Further, as discussed immediately above, the Veteran was examined in March 2010 and an opinion was provided which the Board finds adequate for its purposes.  Thus, it appears that there was substantial compliance with its remand and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additional Evidence Received

Following the October 2010 supplemental statement of the case, and re-certification of this appeal to the Board, the Veteran submitted additional evidence via her accredited representative "to support her appeal that Keppra taken for her seizure disorder caused her dental problems."  Such evidence consists of VA dental treatment records dated from 2007 through 2008 as well as a VA neurology treatment note dated in October 2010 which appears to serve as an attempt to document a medical relationship between her seizure disorder and dental problems.  In March 2011, the Veteran's accredited representative submitted a statement indicating that she would waive AOJ review of this evidence.  As such, there is no problem with the Board proceeding with its decision at this time.  See 38 C.F.R. § 20.1304(c) (2010).  

Factual Background

The Veteran asserts that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder.  Specifically, she contends that VA failed to timely diagnose and treat her seizure disorder in early 2005, and that the delay in treatment ultimately resulted in a permanent worsening of her seizure disorder.  She also indicates that VA's failure to diagnose and treat her seizure disorder led her to fall and injure her left leg.  

Historically, the Veteran first sought treatment for "seizures" at the VA Medical Center (VAMC) in Columbia, South Carolina on December 17, 2004.  Nursing notes reflect that she reported an episode in which her eyes rolled back into her head, she was shaking, and she lost consciousness; the Veteran indicated that she had had two similar episodes in the past month.  During the physician's evaluation it was noted that the Veteran also provided a history of taking cough syrup and Tylenol PM immediately prior to the incident.  Clinical examination, to include a head CT, EKG, and blood work, was negative.  The assessment was upper respiratory infection and adverse medication reaction.  

Approximately one week later the Veteran was evaluated at Columbia VAMC's urgent care clinic for a possible seizure witnessed by a family member.  Relevant records note a family history of seizures as well as a past medical history of anxiety.  The examining physician stated that the Veteran displayed a preoccupation with things that might be wrong with her.  Clinical assessment was possible seizure, hypokalemia (i.e., potassium deficiency), and anxiety.  The physician prescribed Klonopin and indicated that the Veteran should follow up with her primary care physician in three days, as previously scheduled.  

The Veteran reported to her primary care physician three days later that she had not experienced any additional seizure-like activity since starting Klonopin.  Following a clinical examination, the primary care physician assessed the Veteran as having seizures and ordered a neurology consult, an electroencephalogram (EEG), a brain CT scan, and vascular studies.  The prescription for Klonopin was continued and the physician notified her that she was not to drive until her seizures had been under control for 9 to 12 months.  In addition to the above plan, the primary care physician ordered a prescription for Paxil to treat the Veteran's anxiety.  

Approximately one month after her initial December 2004 visit, the Veteran was evaluated by neurology at the Columbia VAMC.  The clinical notes reflect that she reported experiencing no additional seizure episodes since beginning Klonopin.  In describing the episodes she had previously experienced the Veteran endorsed symptoms such as headaches, tongue twisting, and loss of consciousness.  She also acknowledged experiencing "panic[-]like symptoms" to include nervousness, racing heart, and chest pains.  The evaluating neurologist noted that several of the Veteran's symptoms appeared concurrent with a seizure disorder and a panic disorder, and that further work-up was needed to rule out whether her episodes represented an organic disease such as a seizure disorder or a psychiatric problem.  The VA neurologist noted that Klonopin would be continued pending the results of an EEG.  

The Veteran underwent an EEG study the following day and the study report indicates that it was normal for her age.  The interpreting clinician stated, however, that such results were non-diagnostic and that a sleep-deprived study should be considered.  Thereafter, the Veteran had a follow-up appointment with neurology wherein it was noted that additional testing, including a CT scan and carotid studies, was negative except for some benign-appearing thickening and calcification of the brain.  Based on the available evidence, as discussed above, it was the evaluating neurologist's opinion that the Veteran's episodes did not represent seizures and were more likely anxiety or panic attacks.  She was given an additional refill of Klonopin, but was informed that she would need to follow up with psychiatry and her primary care physician for additional refills.  

Less than two months later, the Veteran visited an emergency room at a private facility for a seizure.  She subsequently sought an evaluation by a non-VA neurologist in early-April 2005 and, at such time, reported a history of seven seizure-like episodes in the past six months.  The Veteran notified the private neurologist that she had previously undergone an EEG study at the VA and was unsure of the results, but indicated that she thought her episodes may relate to anxiety attacks.  The initial impression of the private neurologist was "tonic clonic seizure activity."  An MRI of the brain was ordered along with another EEG; the Veteran was continued on the medication that had been prescribed by the emergency department (i.e., Keppra).  

The Veteran was seen at the Columbia VAMC neurology clinic in between her private neurology appointments.  The April 15, 2005, clinical note reflects that the evaluating neurologist questioned the decision to prescribe Keppra and requested that the Veteran undergo further testing to confirm a seizure disorder, including a sleep-deprived EEG study.  The Veteran declined.  A couple of weeks later she returned to the private neurologist who noted that her EEG study had been abnormal and that the MRI was also borderline abnormal secondary to mild cortical atrophy of the brain.  The diagnosis provided was "generalized tonic clonic seizure disorder."  She was continued on the Keppra and asked to return for continued follow up.  Thereafter, the Veteran was seen by the private neurologist in June 2005, July 2005, and December 2005.  One seizure episode was reported at the June 2005 appointment, thereby prompting her physician to increase her Keppra dosage, but she did not complain of further seizures after this adjustment.  The Veteran was seen by the VA neurology clinic in February 2006 wherein it was noted that she had remained seizure-free with Keppra.  Thus, the decision was made to continue her prescription for this medication through the VA.  In December 2006, she reported two "minor" seizure events to VA's neurology clinic, but declined the addition of another seizure medication to her regime.  

In August 2008, the Veteran testified that she remains seizure-free so long as she remains on Keppra.  This report was echoed at the March 2010 VA examination and in an October 2010 VA neurology note which indicates that she has been seizure-free for at least two years.  

Legal Criteria and Analysis

Under the provisions of 38 U.S.C.A. § 1151, VA must pay compensation to a veteran in the same manner as if such disability or aggravation of disability were service-connected if the veteran suffers from additional disease or injury, or an aggravation of an existing disease or injury, caused as a result of VA hospital care, medical or surgical treatment, or examination.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).  For claims filed on or after October 1, 1997, as in this case, a veteran is required to show fault or negligence in medical treatment.  Specifically, it must be shown that the proximate cause of additional disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the care, treatment, or examination, or was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  In other words, it must be shown that VA either failed to exercise the degree of care that would be expected of a reasonable health care provider, or the care, treatment, or examination was furnished without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

When compensation is claimed for the continuance or natural progress of a disease, injury, care, treatment, or examination furnished by the VA cannot be said to have caused additional disability unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  In other words, (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2010) (stating that the Board is bound by precedent opinions of the VA's General Counsel).  The Board acknowledges that these elements were delineated by VA's General Counsel as part of the version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as the present appeal.  

As previously noted, the Veteran contends that VA failed to timely diagnose and treat her seizure disorder in early 2005 and that the delay in treatment ultimately resulted in a permanent worsening of her seizure disorder.  She indicated in her January 2007 notice of disagreement that her private neurologist informed her that "if [she] had received the proper medication on [her] first [visit] [she] would not have had as many seizures as [she is] having now."  As discussed immediately hereafter, the Board finds that the competent and probative evidence fails to support such assertions.  More specifically, the evidence does not show that VA failed to timely diagnose and/or treat a seizure disorder, nor does it show that the Veteran suffered an additional disability as a result of VA's treatment.  As such, compensation is not warranted for a seizure disorder under the provisions of 38 U.S.C.A. § 1151.

With respect to the issue of whether the VA failed to timely diagnose and treat a seizure disorder, the Board acknowledges that VA physicians, including a March 2010 VA examiner, have not completely resolved the issue of whether the Veteran has a formal seizure disorder or whether her symptoms are associated with an anxiety disorder.  However, despite this fact, and relevant to the current determination, the Veteran has been treated by the VA as though she has a seizure disorder since her second visit to the VA in December 2004.  As previously discussed above, a seizure disorder was initially listed as one of the provisional/differential diagnoses at her December 25, 2004, visit and was only discarded following a work-up by neurology, including an EEG, brain CT scan, and carotid studies.  Additionally, the VA prescribed the Veteran an anti-seizure medication (i.e., Klonopin) on December 25, 2004, and asked to follow up with her primary care physician and, later, neurology.  

While the VA prescribed a different anti-seizure medication than that prescribed by a non-VA neurologist (i.e., Keppra), there is nothing of record, other than the Veteran's own lay statements, that the Klonopin prescribed by the VA was not an appropriate or effective treatment for her provisionally-diagnosed seizure disorder.  And as the Board is of the opinion that a determination regarding the suitability and efficacy of a particular medication is not something within the purview of a person without some medical training or background, her own assessment that the Klonopin prescribed by the VA was inappropriate cannot be accepted as competent evidence regarding this issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the Veteran reported a complete cessation in her seizure activity following the introduction of Klonopin on December 25, 2004.  It also does not appear from the contemporaneous evidence of record that she experienced additional seizure episodes until the VA discontinued her Klonopin in February 2005.  Thus, the competent and probative evidence reflects that she was seizure-free on Klonopin.  

Therefore, regardless of the fact that the VA did not confirm a diagnosis of seizure disorder or prescribe Keppra until February 2006, a preponderance of the evidence demonstrates that the Veteran was treated as though she had a seizure disorder beginning approximately one week following her initial complaints.  Absent competent evidence that Klonopin should have been introduced on her first visit to the VA or that Klonopin was not the appropriate treatment for a possible seizure disorder, it cannot be said that VA failed to timely diagnose and treat her for a seizure disorder.

In addition to finding that the VA did not fail to timely diagnose and/or treat the Veteran for a seizure disorder, the Board concludes that the competent and probative evidence of record fails to show that she has suffered an additional disability as a result of VA's actions, regardless of whether such actions were proper or improper.  In this regard, the Veteran expressly stated that she was seizure-free at the August 2008 Board hearing, and treatment and examination reports dated through October 2010 show that her seizure disorder is "well-controlled" (as described by the March 2010 VA examiner).  Given that the Veteran does not experience chronic seizures with proper treatment, it is difficult to comprehend how any delay in a formal diagnosis or in receiving treatment (i.e., Klonopin or Keppra) has resulted in additional disability, i.e., a chronic worsening of her seizure disorder.  

The Board acknowledges the Veteran described experiencing "minor" seizures on at least a weekly basis in her January 2007 notice of disagreement.  These minor events appear to be consistent with those reported to VA's neurology clinic in December 2006.  There is also evidence that the Veteran experienced additional seizures following VA's discontinuance of Klonopin in February 2005.  Relevant to the current determination, however, treatment records dated from April 2005 through December 2006 show that the Veteran remained relatively seizure-free, with only one episode reported in June 2005.  Similarly, records dated subsequent to December 2006 are silent for any mention of further "minor" seizures.  And as noted above, she testified that she was seizure-free in August 2008.  In light of this latter evidence, it appears that the Veteran's January 2007 description of weekly seizures is not reflective of her chronic seizure disability picture.  Rather, the picture discussed above, i.e., "well-controlled," appears to be a more accurate description, and such description inherently indicates that she has incurred no additional disability, a requirement for compensation pursuant to 38 U.S.C.A. § 1151.  

As for the Veteran's assertions that she may have incurred additional physical disability as a result of a fall associated with a seizure, she has not presented any competent evidence indicating that she has a chronic left leg disorder and none of the medical evidence of record reflects that she sought treatment for any injury associated with a seizure.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In sum, the Board finds that there is no competent or probative evidence of record that the Columbia VAMC failed to timely diagnose and properly treat the Veteran's seizure disorder.  Although a formal seizure disorder was not initially diagnosed, treatment for such disorder began one week following her initial presentation for evaluation.  And none of the competent evidence of record indicates that the treatment administered, Klonopin, was not an appropriate course of treatment for such disorder.  Finally, while the VA did discontinue treatment in February 2005, the Veteran began receiving treatment from a non-VA neurologist in April 2005, and there is nothing to indicate that this gap in treatment resulted in a permanent worsening of her disorder.  Rather, as previously discussed, she has remained seizure-free.  Therefore, seeing as the record is devoid of any competent evidence reflecting that an additional disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable, and there is no competent evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a seizure disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


